
	
		II
		110th CONGRESS
		2d Session
		S. 2885
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Ms. Snowe (for herself,
			 Mr. Kerry, Mr.
			 Smith, and Mr. Brown)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  availability of industrial development bonds to facilities manufacturing
		  intangible property.
	
	
		1.Expansion of availability of
			 industrial development bonds to facilities manufacturing intangible
			 property
			(a)Expansion to
			 intangible property
				(1)In
			 generalThe first sentence of
			 section 144(a)(12)(C) of the Internal Revenue Code of 1986 (defining
			 manufacturing facility) is amended—
					(A)by inserting , creation, 
			 after used in the manufacturing, and
					(B)by inserting or intangible property
			 which is described in section 197(d)(1)(C)(iii) before the period at
			 the end.
					(2)ClarificationThe
			 last sentence of section 144(a)(12)(C) of such Code is amended to read as
			 follows:
					
						For purposes of the first sentence of
			 this subparagraph, the term manufacturing facility
			 includes—(i)facilities which
				are functionally related and subordinate to a manufacturing facility
				(determined without regard to this clause), and
						(ii)facilities which
				are directly related and ancillary to a manufacturing facility (determined
				without regard to this clause) if—
							(I)such facilities
				are located on the same site as the manufacturing facility, and
							(II)not more than 25
				percent of the net proceeds of the issue are used to provide such
				facilities.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			
